Motion to dismiss appeal granted unless appellants perfect appeal, file and serve record and brief on or before February 20,1942, and are ready for argument at the March Compensation and Unemployment Insurance Appeals Calendar Term of this court, commencing March 2, 1942, in which event the motion is denied. Motion to perfect appeal on typewritten record denied because of failure to show that appellants are poor persons. This denial is without prejudice to the making of a new application. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.